Case 6:20-cv-01051-MJJ-PJH Document 16 Filed 10/14/20 Page 1 of 1 PageID #: 307




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                           LAFAYETTE DIVISION

 BENSON NJUGUNA                           CASE NO. 6:20-CV-01051 SEC P
 (AXXXXXXXX)
                                          JUDGE JUNEAU
 VERSUS
                                          MAGISTRATE JUDGE HANNA
 CHAD WOLF, ET AL

                                   JUDGMENT

       THIS MATTER was referred to United States Magistrate Judge Patrick J.

 Hanna for report and recommendation. After an independent review of the record,

 and noting the absence of any objections, this Court concludes that the Magistrate

 Judge’s report and recommendation is correct and adopts the findings and

 conclusions therein as its own. Accordingly,

       IT IS ORDERED, ADJUDGED, AND DECREED that the Petition for Writ

 of Habeas Corpus, Rec. Doc. 6, is DENIED as duplicative, and all pending motions

 in this case are DISMISSED as moot.

        THUS DONE AND SIGNED in Lafayette, Louisiana, on this 14th day of

  October, 2020.




                                           MICHAEL J. JUNEAU
                                           UNITED STATES DISTRICT JUDGE
